Citation Nr: 1600017	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  10-35 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Army from August 2001 until September 2004, including just over one year of service in Iraq, for which he was awarded the Combat Infantry Badge (CIB).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of entitlement to an earlier effective date for the award of service connection for PTSD has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for low back, right shoulder, right knee, and neck disorders, as well as service connection for a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In an August 2006 decision, the RO denied the Veteran's claim of service connection for a low back disorder; although properly notified of the denial, the Veteran failed to appeal this decision.
 
2.  Evidence associated with the claims file subsequent to the August 2006 RO decision includes relevant service department records, including records confirming his combat status the award of the CIB, that were not before VA when it decided the claim for service connection for a low back disorder in August 2006.


CONCLUSION OF LAW

Evidence received since the August 2006 decision denning service connection for a low back disorder is new and material and the claim is reopened for reconsideration.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a)(c)(1) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2005, the Veteran asserted that while stationed in Iraq, he had been driving a Bradley Fighting Vehicle when - what was presumably an improvised explosive device - was detonated approximately 12 feet in front of the vehicle.  In August 2006, the RO denied the claim, finding that the in-service event did not result in permanent disability.  In an October 2007 treatment note, the Veteran reported the vehicle was not equipped with armor, and that he felt a percussive force, knocking him back in his seat, followed by ringing in the ears.

At any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2015).  Such records include service department records that are related to a claimed in-service event.  Id.

Since the time of the August 2006 denial, evidence added to the record includes confirmation received in December 2010, but originally generated in July 2003, of the Veteran's award of the CIB.  Pursuant to 38 U.S.C.A. § 1154(b) (West 2014), with respect to combat veterans, VA shall accept as sufficient proof of service-connection, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d) (2015).  38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998)

Put another way, that the record now includes confirmation that the Veteran participated in combat during active duty, his assertions regarding in-service events - to the extent that such assertions are consistent with the nature of his service - are accepted as proof that the events themselves happened.  Accordingly, the addition of service department records confirming his combat status is relevant to his claim of service connection for a low back disorder, and there is no evidence that the RO's previous failure to obtain the service records was because of the Veteran's failure to provide sufficient information for VA to identify and obtain such records.  Accordingly, the Board finds that the claim of service connection for a low back disorder is reopened for reconsideration under the provisions of 38 C.F.R. § 3.156(c)(1) .


Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  To the extent that the Board is reopening for reconsideration the claim of service connection for a low back disorder, the Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.


ORDER

Service connection for a low back disorder is reopened for reconsideration under the provisions of 38 C.F.R. § 3.156(c)(1).


REMAND

VA Examination 

The claims on appeal include claims of service connection for right knee, right shoulder, neck, and low back disorders, manifest by pain.  The Veteran asserts that this pain is related to an in-service incident during which he was driving a Bradley Fighting Vehicle in Iraq when an explosion occurred approximately 12 feet in front of his location.  Given the Veteran's combat status, the Board recognizes that this event is consistent with the nature of his service as an infantryman and consistent with his award of the Army Commendation Medal for "exceptional meritorious service as a Bradley Fight Vehicle Driver in support of Operation Iraqi Freedom."

Post-service treatment records confirm some ongoing complaints of pain in these areas, however it is unclear what, if any, underlying diagnosis may be associated with the symptoms.  Thus, VA examinations are needed in order to properly consider the appeals.

Supplemental Statement of the Case

Since the time of the most recent consideration of the evidence on appeal by the RO in December 2014, more than 3,000 pages of VA treatment records have been added to the claims file.  

This evidence is subject to initial review by the agency of original jurisdiction (AOJ) as the Veteran has not waived initial consideration by the AOJ, and the substantive appeal perfecting his claim was received prior to February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165  (amending 38 U.S.C.A. § 7015(e)(1)  to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal, only where the substantive appeal is filed on or after February 2, 2013).

Thus the Board finds that all issues on appeal must be remanded for initial consideration of these records by the RO, and issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations of the right knee, low back, right shoulder, and neck.  For each of the foregoing, the examiner is to diagnose any disorders which may relate to the Veteran's complaints of pain in these areas.

For each diagnosis the examiner should state whether it is at least as likely as not (i.e., a 50 percent likely hood or greater) that the disorder was incurred during service, to include whether the disorder was incurred as a result of being approximately 12 feet from an explosion, while inside an unarmored Bradley Fighting Vehicle.

The claims folder should be made available to the examiner for review before the examination, and the examiner should comment on any in-service symptoms or findings referable to the right knee, low back, right shoulder, and neck.  In particular, the examiner's attention is directed to:

* Complaints of a backache in October 2002, and treatment for low back contusions in July 2004.

* Diagnosis of cervicalgia in September 2002.

* Diagnosis of internal derangement of the knee and chondromalacia patellae in October 2001.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


